Citation Nr: 0217334	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than October 13, 
2000, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which granted TDIU effective from 
October 13, 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran filed a claim for increased compensation 
based on individual unemployability on October 13, 2000.

3.  An October 2001 rating decision granted the veteran 
TDIU, effective as of October 13, 2000, the date of receipt 
of a claim for TDIU.  

4.  There is no probative evidence in the record showing it 
was first factually ascertainable that the veteran's 
service-connected disabilities rendered him incapable of 
obtaining and sustaining substantial gainful employment 
prior to October 13, 2000.  

5.  The veteran did not have any unadjudicated claims for 
TDIU pending at the time of the October 2001 rating 
decision.


CONCLUSION OF LAW

The requirements for an effective date earlier than October 
13, 2000, for the assignment of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his attorney, argues that the proper 
effective date for the award of TDIU is prior to October 13, 
2000, as demonstrated by treatment records dated prior to 
the filing of the claim.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see 
also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).  The VA must fulfill its duty to 
inform the veteran as well as the duty to assist the veteran 
in the development of the claim.  The Board finds that the 
duties and obligations under the VCAA have in fact been met 
with regard to the instant claim.  Specifically, the veteran 
was informed by the RO as to the requirements to 
substantiate his claim in the Statement of the Case issued 
in May 2002.  In the Statement of the Case the RO 
specifically addressed the arguments of the veteran and his 
attorney regarding consideration of various factors 
supporting unemployability, including the attorney's 
reference to age.  The veteran was given the opportunity to 
provide pertinent additional information and he did in fact 
submit additional medical records through his attorney.  The 
RO specifically addressed the treatment records sent to the 
RO by the veteran's attorney, despite the attorney's 
assertion that the RO failed to address this evidence.  
Although the veteran's attorney urges that an examination 
and or medical opinion be obtained in order to determine 
whether it is factually ascertainable that the veteran was 
disabled a year prior to the date of claim, the Board notes 
that, as a result of the treatment records being associated 
with the file by the veteran's attorney, the record is 
replete with pertinent medical records for the period in 
question.  The Board does not find that any additional 
opinion or evidence is needed to determine whether it is 
factually ascertainable that the veteran was disabled prior 
to October 13, 2000 due to service-connected disability.  No 
further assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion is 
not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2001).  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Effective dates for increases in compensation, including 
TDIU, are assigned in accordance with 38 C.F.R. § 3.400(o) 
(implementing 38 U.S.C.A. § 5110(a), (b)(2)).  Under that 
regulation, the effective date of an increase in 
compensation shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  In disability compensation cases, an 
effective date may also be assigned as of the earliest date 
"on which it [was] factually ascertainable that an increase 
in disability had occurred, if [the] claim is received 
within [one] year from such date."  Otherwise the effective 
date will be the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

In the present appeal, the veteran maintains that he has 
been completely disabled due to service-connected 
disabilities since prior to October 13, 2000, when he filed 
his claim for TDIU.  Service connection has been in effect 
since 1946 for an injury of the left shoulder received in a 
plane crash in service.  He has urged that he in fact 
stopped working in construction and heavy labor years ago 
due to his service-connected left shoulder injury.  In a VA 
examination report dated in February 2001, it was noted that 
due to post-traumatic osteoarthrosis with arthrodesis of the 
left shoulder with essentially no glenohumeral motion, the 
veteran was unable to perform work requiring left shoulder 
use but that he should still be able to perform desk work.  

VA treatment records dated from June 1997 to April 2002 show 
that the veteran herniated two thoracic discs in 1999 when 
he fell and that he wore a body cast.  He walked with the 
assistance of a cane or a walker when he would go to his VA 
treatment.  He was also noted to have coronary artery 
disease and diabetes.  Treatment from June 1999 to October 
2000 was for monitoring of his diabetes and coronary artery 
disease.  It was noted he had had a heart attack in March 
1999 and that he had fractured his thoracic spine and was in 
a body cast.  An attack of gouty arthritis in the right toe 
was noted.  In November 1999, he was seen for his heart and 
his diabetes and a flu shot.  In March 2000, he was again 
seen for his diabetes and heart as well as for his eyes.  In 
September 2000, he was reportedly doing fine overall.  
Limited range of motion of the left shoulder was noted.  

The veteran has indicated he left his last employer, U.S. 
Windows, in 1989 because he could not do the lifting work 
due to left shoulder pain.  

Review of the procedural history discloses that, in an 
October 2001 rating decision, the veteran was awarded TDIU 
after it was determined that: (1) service-connected post-
traumatic osteoarthrosis with arthrodesis of the left 
shoulder was 60 percent disabling and residuals of fracture 
of the left humerus with limitation of motion was 40 percent 
disabling, his combined service-connected disability rating 
was 60 percent, effective from October 13, 2000, (2) he last 
worked full time in 1989 as a salesperson at a window 
company, (3) he had met the requirements of 38 C.F.R. § 4.16 
as of the February 2001 VA examination, and (4) he had filed 
for TDIU within a year of the February 2001 examination.  

Although the veteran contends that he is entitled to TDIU 
prior to October 13, 2000, the following discussion 
illustrates why, based on the date of receipt of claim as 
set forth in 38 C.F.R. § 3.400(o)(2), an effective date 
prior to that date is not warranted.

To determine the effective date, the Board must identify 
both the date of receipt of claim and the date entitlement 
arose.  38 C.F.R. § 3.400(o).  The Board will address the 
items in the record identified by the veteran which could be 
liberally construed to constitute an unadjudicated claim for 
TDIU.  See 38 C.F.R. § 3.1(p) (2001). 

As to whether there is an unadjudicated claim, the Board 
notes that there is not one in the record.  The veteran 
filed a claim for increased rating, from 20 percent, in 
April 1980.  At that time, he indicated that he had trouble 
with full time work due to his shoulder.  Two of his past 
employers indicated that he was incapable of the heavy 
construction work required on the job.  Private examination 
indicated severe disability due to the left shoulder.  When 
examined at a VA facility in July 1980, the examiner opined 
that he would not consider the left shoulder pain 
incapacitating.  The claim for increased rating to 40 
percent was granted, and the veteran did not appeal.  The 
next relevant communication was his claim for TDIU in 
October 2000.  

The veteran did not have an unadjudicated claim pending when 
he filed his claim in October 2000.  None of the 
communications or documents noted in the record could be 
liberally construed as an unadjudicated claim.  The Board 
notes that the veteran did not appeal the 1980 grant of an 
increased rating.  

Having noted that there is no unadjudicated claim, the Board 
now addresses the other relevant question, whether it was 
factually ascertainable that the veteran was TDIU a year 
prior to the date of claim.  Disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A.  § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4 (2001).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).  

As previously noted, unless specifically provided otherwise, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the claim application.  38 U.S.C.A. § 5110(a) 
(West 1991).  The effective date of an increase in 
compensation shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  In disability compensation cases, an 
effective date may also be assigned as of the earliest date 
"on which it [was] factually ascertainable that an increase 
in disability had occurred, if [the] claim is received 
within [one] year from such date."  Otherwise the effective 
date will be the date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2).

It is uncontroverted and not inconsistent with the record to 
accept that the veteran has a history of claiming he had 
difficulty working for many years due to the left shoulder.

As provided by the pertinent laws and regulations, the VA 
will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  If the appropriate 
rating under the pertinent diagnostic code of the rating 
schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2001).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2001).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more 
or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. Part 3, §§ 3.340, 4.16(a) (2001).  However, a total 
rating based on individual unemployability may still be 
assigned to a veteran who fails to meet these percentage 
standards if he or she is unemployable by reason of his or 
her service-connected disability(ies).  38 C.F.R. § 4.16(b) 
(2001).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4  
Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2001). 

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated 
totally disabled, without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect 
some factor which takes the claimant's case outside the norm 
of such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2001).  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can 
find employment.  See 38 C.F.R. 4.16(a); Van Hoose, 4  Vet. 
App. at 363.  If total industrial impairment has not been 
shown, the VA is not obligated to show that a veteran is 
incapable of performing specific jobs in considering a claim 
for a total rating based on individual unemployability.  See 
Gary v. Brown, 7 Vet. App. 229 (1994). 

The Board has reviewed the record and finds that the 
preponderance of the evidence weighs against assignment of 
TDIU prior to October 13, 2000.  The Board finds that it was 
not factually ascertainable that an increase in disability 
had occurred sufficient to support a finding of total 
disability due to service-connected disability prior to 
October 13, 2000.  Specifically, the treatment records 
available for the time period from September 1999 through 
October 2000 show that the veteran was not complaining of 
severe problems related to his shoulder at that time.  
Although it can be accepted that the shoulder injury was 
likely somewhat static and if anything slowly worsening over 
the years, the evidence simply does not support a finding of 
total disability attributable to the left shoulder prior to 
October 13, 2000.  The treatment records show that the 
veteran did not register many complaints regarding his left 
shoulder during that time period.  The Board concludes, 
based on the facts, that the veteran was not shown to be 
disabled prior to October 13, 2000.  

In sum, the evidence shows that the veteran did not evidence 
total disability due to service-connected disability prior 
to October 13, 2000.  The record suggests that the veteran 
maintained his ability to function as reflected in the VA 
treatment records showing little or no complaints or 
treatment of the shoulder.  

The date of the veteran's unemployability claim is October 
13, 2000.  38 C.F.R. § 3.400(o) provides that the effective 
date of an increase in compensation shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later, but an exception provides that in disability 
compensation cases, an effective date may also be assigned 
as of the earliest date on which it was factually 
ascertainable that an increase in disability had occurred, 
if the claim is received within one year from such date, 
otherwise the effective date will be the date of receipt of 
the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1),(2).  The Court has held that 38 C.F.R. § 
3.400(o)(2) was for application only where the increase in 
disability precedes the claim, provided that the claim is 
also received within one year after the increase.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  In Harper, the 
Court rejected the veteran's argument that 38 C.F.R. § 
3.400(o)(2) permits the assignment of an increased rating as 
of the date of the receipt of claim because the increase in 
disability did not occur until after the claim was 
submitted.  The Court found that the general rule of 38 
C.F.R. § 3.400(o)(1) applied in that particular case because 
the filing of the claim preceded the increase.  Id. at 126, 
127.  

The VA General Counsel has reiterated that, as explained by 
the Court in Harper, the effective date of an increased 
rating would be the date of the claim only if the claim is 
not received within the year following the increase in 
disability.  The opinion further held that when a veteran 
submits a claim alleging an increase in disability within 
the one year prior to VA's receipt of the claim and medical 
evidence substantiates the increased disability, the 
effective date of an award of increased disability must be 
determined based upon the facts of the particular case.  It 
was noted that the record as a whole must be analyzed for 
this purpose.  See VAOPGCPREC 12-98.

When all of the evidence is reviewed in its totality and the 
benefit of the doubt is afforded the veteran, the Board must 
conclude that there was no basis for an effective date for 
TDIU before October 13, 2000.  See Hazan v. Gober, 10 Vet. 
App. 511, 518 (1997).  The record suggests that the veteran 
stopped working in 1989, that he had no unadjudicated claims 
and that it was not factually ascertainable that he was TDIU 
prior to October 13, 2000.




ORDER

An effective date earlier than October 13, 2000, for 
assignment of a total disability evaluation based upon 
individual unemployability due to service-connected 
disability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

